                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


LOUIS KEYS,

                      Plaintiff,

               v.                                           Case No. 20-cv-0776-bhl

LANA WEBSTER, et al.,

                      Defendants.


                                            ORDER


       Plaintiff Louis Keys, a former Wisconsin prisoner who is representing himself, filed seven
lawsuits in this district in 2020. The Court dismissed this case on June 18, 2020 based on Keys’
failure to submit a complete six-month certified trust account statement in support of his motion
for leave to proceed without prepayment of the filing fee. Dkt. Nos. 6-7.
       On June 24, 2020, Keys filed a motion to reopen stating, “I simply cannot pay one cent.”
Dkt. No. 8. A few weeks later, on July 9, 2020, Keys filed a “motion for reconsideration/reopen”
and attached a trust account statement from between February 2020 and July 2020. Dkt. No. 10.
Keys filed this lawsuit in May 2020; thus, the trust account statement he submitted is still
insufficient. The six months preceding his complaint cover the period from December 2019
through May 2020 and his latest filing does not address the months of December 2019 or January
2020. The Court will deny his motion to reopen and reconsider/reopen. The Court dismissed this
case without prejudice so Keys can simply refile this case with the correct paperwork.
        IT IS THEREFORE ORDERED that the plaintiff’s motion to reopen (Dkt. No. 8) and
motion to reconsider/reopen (Dkt. No. 10) are DENIED.

       Dated at Milwaukee, Wisconsin this 21st day of January, 2021.


                                                     s/ Brett H. Ludwig
                                                     Brett H. Ludwig
                                                     United States District Judge




         Case 2:20-cv-00776-BHL Filed 01/21/21 Page 1 of 1 Document 13
